                                                                             FILED IN CHAMBERS
                                                                             U.S.D.C ATLANTA

                                                                              May 14 2020
                 IN THE UNITED STATES DISTRICT COURT                   Date: __________________________

                FOR THE NORTHERN DISTRICT OF GEORGIA                   JAMES N. HATTEN, Clerk
                          ATLANTA DIVISION                                  s/B. Evans
                                                                       By: ____________________________
                                                                                 Deputy Clerk

   UNITED STATES OF AMERICA

         v.                                     Case No. 1:20-MJ-379

   SANTWON ANTONIO DAVIS                            UNDER SEAL



                                  Motion to Seal

   The United States of America, by Byung J. Pak, United States Attorney, and

Sarah E. Klapman, Assistant United States Attorney for the Northern District of

Georgia, respectfully requests that:

   1. The Criminal Complaint in the above-captioned case, the Summons, this

      Motion to Seal, and any ensuing order be sealed because the Summons

      contains the residential address of the defendant; and

   2. The existence of this investigation is not currently known to the defendant.

      If he were to learn of this investigation, he may attempt to flee or destroy

      relevant evidence.

   WHEREFORE, the United States of America respectfully requests that this

motion, the Criminal Complaint, Summons, this Motion to Seal, and the ensuing

order be sealed until further Order of the Court.
Submitted this 14th day of May, 2020.

                                    Respectfully submitted,

                                    B YUNG J. P AK
                                        United States Attorney


                                    /s/ Sarah E. Klapman
                                    Sarah E. Klapman
                                       Assistant United States Attorney
                                    Georgia Bar No. 437221
                                    sarah.klapman@usdoj.gov
